DETAILED ACTION

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-20 are pending in the application. Claim 17 is cancelled.
Amendments to claim 1, filed on 6/3/2022, have been entered in the above-identified application.


REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claims 1-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Patent Application No. 2015/0237823) in view of Randel (AU 2003262477).
Regarding claim 1, Schmitt et al. teach a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]).
Schmitt et al. fail to teach wherein the bottom layer comprises a middle layer, the middle layer comprising one or more of an expanded thermoplastic polyurethane (E-TPU) sheet, E-TPU particles, or a prefabricated E-TPU layer.  However, Randel teaches a composite material (page 3, lines 1-5) comprising a substrate (bottom layer) (page 8, lines 25-30) and a middle layer comprising expanded polyurethane particles (page 4, lines 20-23, page 5, lines 8-10, page 6, lines 13-25); and a surface layer on the bottom layer (page 7, lines 19-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layer of expanded polyurethane particles of Randel as the middle layer of Schmitt et al. in order to provide a surface with enhanced injury protection properties (Randel, page 6, lines 13-15).
Regarding claim 2, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have a bulk density of from 10 kg/m3 to 300 kg/m3, preferably from 25 kg/m3 to 200 kg/m3, particularly preferably from 50 to 150 kg/m3 which reads on Applicant’s claimed range of less than 300 g/l (page 2, paragraph [0026]).
Regarding claim 3, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have a closed cell content of more than 95% which reason Applicant’s claimed range of more than 90% (page 3, paragraph [0036]).
Regarding claims 4 and 5, Schmitt et al. teach a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [00351]).
Schmitt et al. fail to teach wherein the bottom layer comprises a middle layer, the middle layer comprising one or more of an expanded thermoplastic polyurethane (E-TPU) sheet, E-TPU particles, or a prefabricated E-TPU layer.  However, Randel teaches a composite material (page 3, lines 1-5) comprising a substrate (bottom layer) (page 8, lines 25-30) and a middle layer comprising expanded polyurethane particles (page 4, lines 20-23, page 5, lines 8-10, page 6, lines 13-25); and a surface layer on the bottom layer (page 7, lines 19-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layer of expanded polyurethane particles of Randel as the middle layer of Schmitt et al. in order to provide a surface with enhanced injury protection properties (Randel, page 6, lines 13-15).
Schmitt et al. and Randel are silent on wherein the composite has a force reduction more than 40%.  It is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same expanded thermoplastic elastomer particles and expanded polyurethane particles within the composite of 
Schmitt et al., as modified by Randel, would possess the same force reduction as the instant application because it possesses all the other claimed constituents in the same structure.  MPEP 2112.01  
Regarding claim 6, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have an average diameter of 0.2 to 50 mm, preferably from 0.5 to 20 mm, and in particular from 1 to 15 mm which reads on Applicant’s claimed range of 0.2 mm to 20 mm (page 2, paragraph [0027]).
Regarding claim 7, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles have an average diameter of 0.2 to 50 mm, preferably from 0.5 to 20 mm, and in particular from 1 to 15 mm which reads on Applicant’s claimed range of 1 mm to 12 mm (page 2, paragraph [0027]).
Regarding claim 8, Schmitt et al. teach wherein an expanded thermoplastic elastomer of the expanded thermoplastic elastomer particles is thermoplastic polyurethane (page 1, paragraph [0001], page 2, paragraph [0015]).
Regarding claim 9, Schmitt et al. teach wherein the surface layer comprises compact elastomers (page 3, paragraph [0035]).
Regarding claim 10, Schmitt et al. teach wherein the surface layer comprises compact elastomers and the compact elastomers is natural rubber (page 3, paragraph [0035]).
Regarding claim 11, Schmitt et al. teach wherein the surface layer comprises a natural material (page 3, paragraph [0035]).
Regarding claim 13, Schmitt et al. teach wherein the expanded thermoplastic elastomer is expanded thermoplastic polyurethane (page 1, paragraph [0001], page 2, paragraph [0015]).
Regarding claim 14, Schmitt et al. teach a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]).
Schmitt et al. do not disclose wherein the content of the expanded thermoplastic elastomer particles is in the range of from 1.0 wt% to 99.0 wt% based on the weight of the composite.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of expanded thermoplastic elastomer particles in order to produce an article which is inexpensive, lightweight and easy to layer (Schmitt et al., page 2, paragraph [0016]).
Schmitt et al. fail to teach wherein the bottom layer comprises a middle layer, the middle layer comprising one or more of an expanded thermoplastic polyurethane (E-TPU) sheet, E-TPU particles, or a prefabricated E-TPU layer.  However, Randel teaches a composite material (page 3, lines 1-5) comprising a substrate (bottom layer) (page 8, lines 25-30) and a middle layer comprising expanded polyurethane particles (page 4, lines 20-23, page 5, lines 8-10, page 6, lines 13-25); and a surface layer on the bottom layer (page 7, lines 19-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layer of expanded polyurethane particles of Randel as the middle layer of Schmitt et al. in order to provide a surface with enhanced injury protection properties (Randel, page 6, lines 13-15).
Regarding claims 15 and 16, Schmitt et al. teach wherein the expanded thermoplastic elastomer particles are bonded to one another (page 2, paragraph [0028]).
Regarding claim 18, Schmitt et al. teach wherein the composite are in the form of prefabricated molded parts (page 2, paragraph [0016], page 3, paragraph [0029]).
Regarding claim 19, Schmitt et al. teach an article comprising a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]).
Schmitt et al. fail to teach wherein the bottom layer comprises a middle layer, the middle layer comprising one or more of an expanded thermoplastic polyurethane (E-TPU) sheet, E-TPU particles, or a prefabricated E-TPU layer.  However, Randel teaches a composite material (page 3, lines 1-5) comprising a substrate (bottom layer) (page 8, lines 25-30) and a middle layer comprising expanded polyurethane particles (page 4, lines 20-23, page 5, lines 8-10, page 6, lines 13-25); and a surface layer on the bottom layer (page 7, lines 19-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layer of expanded polyurethane particles of Randel as the middle layer of Schmitt et al. in order to provide a surface with enhanced injury protection properties (Randel, page 6, lines 13-15).
The limitation “wherein the article is selected from the group consisting of a flooring surface, a sports hall flooring, a swimming pool hall flooring, a running track, a sports facility, a playground, a kindergarten, a park hallway and a pavement" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The article of Schmitt et al., as modified by Randel, is capable of being used as a flooring surface, a sports hall flooring, a swimming pool hall flooring, a running track, a sports facility, a playground, a kindergarten, a park hallway or a pavement in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the article of Schmitt et al., as modified by Randel, and Applicant are the same structurally, they would as a result be capable of the same use.  
Regarding claim 20, Schmitt et al. teach an article comprising a composite (page 1, paragraph [0001], page 3, paragraph [0035]) comprising a bottom layer comprising expanded thermoplastic elastomer particles (page 1, paragraph [0001], page 2, paragraph [0015], page 3, paragraph [0035]) and a surface layer on the bottom layer (page 3, paragraph [0035]). 
Schmitt et al. fail to teach wherein the bottom layer comprises a middle layer, the middle layer comprising one or more of an expanded thermoplastic polyurethane (E-TPU) sheet, E-TPU particles, or a prefabricated E-TPU layer.  However, Randel teaches a composite material (page 3, lines 1-5) comprising a substrate (bottom layer) (page 8, lines 25-30) and a middle layer comprising expanded polyurethane particles (page 4, lines 20-23, page 5, lines 8-10, page 6, lines 13-25); and a surface layer on the bottom layer (page 7, lines 19-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the layer of expanded polyurethane particles of Randel as the middle layer of Schmitt et al. in order to provide a surface with enhanced injury protection properties (Randel, page 6, lines 13-15).
The limitation “wherein the flooring surface is a sports flooring surface" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The article of Schmitt et al., as modified by Randel, is capable of being used as a sports flooring surface in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  Being that the article of Schmitt et al., as modified by Randel, and Applicant are the same structurally, they would as a result be capable of the same use.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Patent Application No. 2015/0237823) in view of Randel (AU 2003262477), in further view of Lilge (DE 4134339, see machine translated version).
Schmitt et al. and Randel are relied upon as disclosed above.
Regarding claim 12, Schmitt et al. fail to teach wherein the natural material comprises cork.  However, Lilge teaches a composite (paragraph [0017]) comprising a bottom layer comprising plastic foam and a surface layer on the bottom layer, wherein the surface layer comprises cork (paragraph [0017]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the cork of Lilge in the surface layer of Schmitt et al. in order to provide an appealing, external appearance (Lilge, paragraph [0027]).


Response to Arguments
Applicant's arguments filed 6/3/2022 with respect to claims 1-16, 18-20 of record have been carefully considered but are moot due to the new grounds of rejection.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/26/2022